UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BETTY M. RUSMISELL; ANN                
RUSMISELL,
             Plaintiffs-Appellants,
                 v.
GERALD LOCKE SMITH; JOHN BUSCH;
The law firm of Busch & Talbott,
L.C.; JIMMIE L. GREEN; R. MARK
HARPER; WILLIAM E. MCKNIGHT;
THOMAS KEADLE, Honorable; JAMES
D. LAROSA; ANKER ENERGY
CORPORATION; SPRUCE FORKS COAL;
JOHN T. HASKINS; RAYMOND F.
PHILLIPS; BASS ENERGY,
INCORPORATED; JOHN M. BOWERS;
EUGENE C. SUDER; NORMAND HALE;
MIKE ROSS, Senator; MIKE ROSS,            No. 00-1243
INCORPORATED; VIRGIL MILLER; JAMES
DANIEL MOODY; JEFFREY ST. CLAIR;
MAGISTRATE COURT OF UPSHUR
COUNTY; CIRCUIT COURT OF Upshur
County; SUPREME COURT OF
APPEALS OF WEST VIRGINIA; JAMES
ROSS; TROY BRADY; GREG ANDREWS;
LARRY MARSH; UNKNOWN FEMALE
EMPLOYEE OF SHERIFF; CHARLIE
MCCOURT; JUANITA ADAMS; JAMES
WOODY; DALE WOODY; M. HUGH
HEFNER; STEPHEN A. HOLMES; LAURA
RUSMISELL; DEAN EVERETT;
MARGARETE GROSE,
               Defendants-Appellees,
                                       
2                      RUSMISELL v. SMITH


               and                    
AUBREY A. WILSON,                     
                        Defendant.
                                      
BETTY M. RUSMISELL; ANN               
RUSMISELL,
             Plaintiffs-Appellants,
                v.
GERALD LOCKE SMITH; JOHN BUSCH;
The law firm of Busch & Talbott,
L.C.; JIMMIE L. GREEN; R. MARK
HARPER; WILLIAM E. MCKNIGHT;
THOMAS KEADLE, Honorable; JAMES
D. LAROSA; ANKER ENERGY
CORPORATION; SPRUCE FORKS COAL;            No. 00-1479
JOHN T. HASKINS; RAYMOND F.
PHILLIPS; BASS ENERGY,
INCORPORATED; JOHN M. BOWERS;
EUGENE C. SUDER; NORMAND HALE;
MIKE ROSS, Senator; MIKE ROSS,
INCORPORATED; VIRGIL MILLER; JAMES
DANIEL MOODY; JEFFREY ST. CLAIR;
MAGISTRATE COURT OF UPSHUR
COUNTY; CIRCUIT COURT OF Upshur
County; SUPREME COURT OF
APPEALS OF WEST VIRGINIA;
                                      
                         RUSMISELL v. SMITH                     3


JAMES ROSS; TROY BRADY; GREG           
ANDREWS; LARRY MARSH; UNKNOWN
FEMALE EMPLOYEE OF SHERIFF;
CHARLIE MCCOURT; JUANITA ADAMS;
JAMES WOODY; DALE WOODY; M.
HUGH HEFNER; STEPHEN A. HOLMES;
LAURA RUSMISELL; DEAN EVERETT;         
MARGARETE GROSE,
             Defendants-Appellees,
                and
AUBREY A. WILSON,
                          Defendant.
                                       
           Appeals from the United States District Court
       for the Northern District of West Virginia, at Elkins.
            Robert Earl Maxwell, Senior District Judge.
                          (CA-98-23-2)

                 Submitted: September 29, 2000

                      Decided: October 20, 2000

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



No. 00-1243 affirmed and No. 00-1479 affirmed in part and vacated
and remanded in part by unpublished per curiam opinion.


                             COUNSEL

Betty M. Rusmisell, Ann Rusmisell, Appellants Pro Se. John Everett
Busch, BUSCH & TALBOTT, Elkins, West Virginia; Daniel C. Coo-
per, Robert Eugene Gifford, Michael S. Garrison, James Douglas
Gray, Michael Kozakewich, Jr., STEPTOE & JOHNSON, Clarks-
4                          RUSMISELL v. SMITH

burg, West Virginia; Harold Stanford Yost, Bridgeport, West Vir-
ginia; James A. Walls, Morgantown, West Virginia; John M. Bowers,
French Creek, West Virginia; Ellen R. Archibald, KESNER, KES-
NER & BRAMBLE, Charleston, West Virginia; Normand Hale,
Buckhannon, West Virginia; William Tracey Weber, Jr., WEBER &
WEBER, Weston, West Virginia; Norman Thomas Farley, WEST &
JONES, Clarksburg, West Virginia; Terry D. Reed, HYMES &
COONTS, Buckhannon, West Virginia; Laura Rusmisell, Buckhan-
non, West Virginia; Dean Everett, Buckhannon, West Virginia; T.
Keith Gould, WILSON & BAILEY, Weston, West Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   In No. 00-1243, Betty M. Rusmisell and Ann Rusmisell appeal the
district court’s orders denying relief in an action filed pursuant to 42
U.S.C.A. § 1983 (West Supp. 2000) and various other federal statutes
and denying their motion for reconsideration. We have reviewed the
record and the district court’s orders and find no reversible error. Spe-
cifically, the district court correctly found that the Plaintiffs had failed
to state a claim for conspiracy, discrimination, deprivation of due pro-
cess and property, abridgement of the right to free speech, and denial
of access to the courts. Nor did they state a claim under the Ameri-
cans with Disabilities Act.

   Further, summary judgment was correctly entered for the various
"law enforcement defendants" on claims including the excessive use
of force, malicious prosecution, false arrest, and denial of medical
attention. The record reveals that the force used to restrain Ann
Rusmisell was reasonable and necessary under the circumstances, see
Taylor v. McDuffie, 155 F.3d 479, 483 (4th Cir. 1998). Further, with
                          RUSMISELL v. SMITH                           5

regard to the Fourth Amendment claims of malicious prosecution and
false arrest, Ann cannot show that the underlying proceedings, which
resulted in convictions, terminated on terms favorable to her. See
Lambert v. Williams, 223 F.2d 257, 2000 WL 1099953 at *12 (4th
Cir. Aug. 7, 2000) (No. 99-1819). Finally, because Ann admits that
she failed to complain about a purported injury to her hand, and no
injury was apparent, her claim for inadequate medical care had no
merit. See Miltier v. Beorn, 896 F.2d 848, 851-53 (4th Cir. 1990).

 In short, there was no merit to any of the allegations in this action.
We therefore affirm the district court’s decision in No. 00-1243.

   In No. 00-1479, the Rusmisells appeal the district court’s order
awarding $64,831.93 in attorney’s fees under 42 U.S.C. § 1988(b)
(1994). The district court did not abuse its discretion in finding the
lawsuit to be frivolous and initiated because the Plaintiffs desired
revenge for a partition action brought in West Virginia state court.
However, because the district court did not apply the factors identi-
fied in Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir.
1974), in setting the amount of the fee award, it is impossible to deter-
mine whether the amount awarded was an abuse of discretion. There-
fore, we must vacate the fee award and remand for application of the
Johnson factors. See EEOC v. Service News Co., 898 F.2d 958, 965
(4th Cir. 1990); Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28
(4th Cir. 1978).

   We accordingly affirm the decision in No. 00-1243. The decision
in No. 00-1479 is affirmed with respect to the decision that attorney’s
fees should be awarded but vacated and remanded with respect to the
amount of fees. The various motions to strike the Appellants’ briefs
are denied. The motion to strike Aubrey Wilson as a party to the
appeal is granted. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                         No. 00-1243 - AFFIRMED
                               NO. 00-1479 - AFFIRMED IN PART;
                              VACATED AND REMANDED IN PART